—In related visitation proceedings pursuant to Family Court Act article 6 and Domestic Relations Law § 72, the petitioner appeals from an order of the Family Court, Nassau County (Balkin, J.), dated January 4, 2000, which, after a hearing, granted the father’s application to terminate the petitioner’s visitation with her granddaughter, and dismissed the petitions seeking visitation with her grandson.
Ordered that the order is affirmed, with costs.
The record supports the Family Court’s finding that there was a material change in circumstances since the issuance of a prior order giving the petitioner visitation rights with her granddaughter (cf. Matter of Brocher v Brocher, 213 AD2d 544 [1995]). The record also supports the Family Court’s finding that in light of the animosity and dysfunction in the family, allowing the petitioner to visit her grandchildren would not be in the best interests of either child (see Domestic Relations Law § 72; Matter of Emanuel S. v Joseph E., 78 NY2d 178 [1991]; Matter of Higuchi v Brown, 204 AD2d 452 [1994]). Under these circumstances, the Family Court properly terminated the petitioner’s visitation with her granddaughter (see Matter of DiBerardino v DiBerardino, 229 AD2d 539 [1996]; Matter of Barry v Chef ales, 185 AD2d 842 [1992]), and denied her application for visitation with her grandson (see Matter of Gloria R. v Alfred R., 209 AD2d 179 [1994]). Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.